Both parties to this appeal have applied for a rehearing. Appellant, in its application, has called our attention to a *Page 937 
typographical error appearing in our decree, wherein interest is allowed on the item of $477, penalties and attorney's fees, from July 14, 1932, the date of the first judgment rendered below. The error is obvious. This suit was not filed until April 6, 1933, and the first judgment was rendered herein on July 14, 1933, not 1932. Our decree should be corrected accordingly, which can be done without granting a rehearing. None of the other grounds set forth in the parties' applications affords sufficient reason for granting a rehearing.
Our original decree is corrected so as to allow legal interest on the item of $477 from July 14, 1933, until paid; and both applications for a rehearing are refused.